

Exhibit 10.3


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the "Consulting Agreement"), made this 28th day of
August, 2018 (the “Effective Date”), is entered into by Charles River
Laboratories, Inc., with its principal place of business at 251 Ballardvale
Street, Wilmington, Massachusetts 01887 (the "Company"), and Dr. Davide Molho
(the "Consultant").


The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain services for the Company. In consideration of the
mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


1.Services. The Consultant agrees to use his best efforts to perform such
consulting, advisory and related services to and for the Company as may be
reasonably requested from time to time by the Company relating to the transition
of his prior responsibilities (the “Services”). Unless otherwise agreed by the
Company and Consultant, the Consultant will be available to provide such
Services no less than an average of sixteen (16) hours per month during the
Consulting Period.


2.Term. This Consulting Agreement shall take effect as of the Effective Date and
shall continue through the period ending December 31, 2018 (such period being
referred to as the “Consulting Period”), unless sooner terminated in accordance
with the terms hereof.


3.    Compensation.
3.1    Consideration of Services. As full consideration for this Consulting
Agreement, the Company has agreed to allow for the non-forfeiture of certain
performance stock unit awards made to the Consultant during his period of
employment with the Company prior to commencement of the Consulting Period,
pursuant to a Letter Agreement signed contemporaneously with this Consulting
Agreement (the “Letter Agreement”). The Consultant acknowledges and agrees that
this constitutes full and fair consideration for his provision of Services.
Consultant further acknowledges that (1) depending on, among other things, (i)
the termination or expiration of this Consulting Agreement, (ii) Consultant’s
choices and actions regarding disposition of any options and/or shares and (iii)
external market conditions, there can be no assurance that he will be afforded
any additional financial benefit from this Consulting Agreement; and (2) that
the non-forfeiture and continued vesting of such awards does not create any
employment relationship between the Company and the Consultant who remains, at
all times, an independent contractor.


3.2    Reimbursement of Expenses. The Company shall reimburse the Consultant for
all reasonable expenses incurred or paid by the Consultant in connection with,
or related to, the performance of the Services. The Consultant shall submit to
the Company itemized monthly statements, in a form satisfactory to the company,
of any such expenses incurred in the previous month. The Company shall pay to
the Consultant amounts shown on each such statement within 30 days after receipt
thereof. Notwithstanding





--------------------------------------------------------------------------------




the foregoing, the Consultant shall not incur total expenses in excess of $2,000
per month without the prior written approval of the Company.


3.3    Exclusion of Benefits. Except as provided in Section 3.1 above and in the
Letter Agreement and contemporaneously signed Memorandum, or as expressly
provided under the Company’s 2010 Charles River Corporate Officer Separation
Plan, the Consultant shall not be entitled to any Company-provided benefits,
coverages or privileges, including without limitation, social security,
unemployment, medical or pension payments, made available to employees of the
Company; provided, however, the Company shall fully cover Consultant under its
defense and indemnification policies for the Services.


4.    Termination.
4.1    This Consulting Agreement shall automatically terminate upon the
occurrence of any of the following events:
(i)    the Consultant’s death;
(ii)    any fraud, intentional and material dishonesty, willful gross
malfeasance, gross negligence or material and willful misconduct on the part of
the Consultant in connection with his performance of the Services;
(iii)    the conviction of the Consultant of, or the entry of a pleading of
guilty by the Consultant to, any crime involving moral turpitude or any felony;
or
(iv)    effective upon written notice to the Consultant, in the event the
Consultant breaches or threatens to breach any material provision of the Letter
Agreement or any provision of the Non-Disclosure, Non-Solicitation and
Non-Competition Agreement referenced therein, as amended (the “Non-Competition
Agreement”) after providing written notice to Consultant of such alleged
breach(es) and a reasonable opportunity to cure.


4.2    In the event of termination of this Consulting Agreement and/or the
Consulting Period before December 31, 2018 for any of the reasons set forthin
Section 4.1 (ii) through (iv) above only the consideration set forth in Section
3.1 above shall be affected; the Consultant shall otherwise maintain all vested
equity and vested deferred compensation as set forth in applicable agreements
and plans. In the event of termination of this Consulting Agreement and/or the
Consulting Period before December 31, 2018 for the reason set forth in Section
4.1(i) above, the consideration set forth in Section 3.1 above shall remain in
full force and effect and shall be paid to Consultant’s estate.


5.    Cooperation. The Company shall provide such access to its information and
property as may be reasonably required in order to permit the Consultant to
perform his obligations hereunder. The Consultant shall cooperate with the
Company’s personnel, shall not adversely interfere with the conduct of the
Company’s business and shall observe all rules, regulations and security
requirements of the Company.


6.    Confidential Information. The Consultant will hold in strict confidence
and will not use or disclose, except as set forth herein, any confidential or
proprietary information of the Company or any customer of the Company.
Confidential or proprietary information shall not include any information which
becomes generally known or available to the public other than as a result of a
disclosure by the Consultant. The





--------------------------------------------------------------------------------




Consultant may disclose any such information to any or all employees, directors,
officers, advisors or representatives of the Company, as the Consultant deems
necessary or appropriate.


7.    Warranties and Acknowledgments.
7.1    Debarment. If applicable, Consultant warrants and certifies that he has
not been debarred under Section 306 of the Federal Food, Drug and Cosmetic Act
and will notify Company immediately upon commencement of any debarment
investigation or proceeding against Consultant.


7.2    Performance of Services. Consultant warrants that the Services will be
performed in accordance with all applicable laws.


7.3    Return of Company Property. Except as specifically set forth in the
Memorandum, Consultant understands his obligation to, and agrees that he will,
return all Company property and equipment in his possession or control on the
date the Consulting Period is terminated or as soon thereafter as is
practicable. Except as specifically set forth in the Memorandum, Company
property and equipment includes, but is not limited to: all Company computer(s)
and accessories, pager(s), cellular phone(s), entry cards, identification and/or
security badges, keys, customer information, customer lists, employee lists,
correspondence, proposals, reports, files, notes, contracts, drawings, records,
business plans, financial information, specifications, computer-recorded
information, software, tangible property, credit cards, calling cards, corporate
credit cards, and all other materials of any kind which contain or embody any
proprietary or confidential material of the Company (and all reproductions
thereof). Consultant further agrees to cancel all accounts for Consultant’s
benefit (if any) in the Company’s name including, but not limited to credit
cards, telephone charge cards, cellular phone accounts, pager accounts and
computer accounts.


8.    No Conflicting Agreements. Consultant represents and warrants that as of
the Effective Date of this Consulting Agreement, Consultant has no conflicting
third party agreements and Consultant will not enter into any third party
agreements that would prevent or interfere with Consultant’s performance of his
obligations hereunder. For absolute clarity, other than as set forth in the
Non-Competition Agreement, nothing herein shall prevent Consultant from
providing services for another entity.


9.    Independent Contractor Status. The Consultant shall perform all Services
as an "independent contractor" and not as an employee or agent of the Company.
The Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.


This Consulting Agreement shall not be construed to create any association,
partnership, joint venture, employee or agency relationship between the
Consultant and the Company for any purpose. The Consultant have no authority
(and shall not hold himself out as having authority) to bind the Company and the
Consultant shall not make any agreements or representations on the Company’s
behalf without the Company’s prior written consent.











--------------------------------------------------------------------------------




10.    Notices. All notices required or permitted under this Consulting
Agreement shall be in writing and shall be deemed effective upon deposit in the
United States Post Office, addressed to the other party at the address shown
above, or at such other address or addresses as either party shall designate to
the other in accordance this Section 10.


11.    Entire Agreement. This Consulting Agreement, together with the
Memorandum, Letter Agreement and all documents appended to or referenced within
all of the aforementioned documents, constitute the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Consulting Agreement. This
Consulting Agreement may be amended or modified only by a written instrument
executed by both the Company and the Consultant. For absolute clarity, nothing
in this Consulting Agreement, together with the Memorandum, Letter Agreement and
all documents appended to or referenced within all of the aforementioned
documents, shall have any effect whatsoever on all of Consultant’s vested rights
and benefits accrued to date under all equity, deferred compensation and/or
retirement/pension agreements and plans.


12.    Governing Law. This Consulting Agreement shall be construed, interpreted
and enforced in accordance with the laws of the Commonwealth of Massachusetts
(regardless of its or any other jurisdiction's choice of law rules).


13.    Successors and Assigns. The obligations of the Consultant hereunder are
personal and shall not be assigned by him. However, the Company may assign its
rights and obligations under this Consulting Agreement.


14.    Miscellaneous.
14.1    No delay or omission by either party in exercising any right under this
Consulting Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by either party on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.


14.2    In the event that any provision of this Consulting Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
effective as of the Effective Date.


CHARLES RIVER LABORATORIES
INTERNATIONAL, INC.


 
CONSULTANT
By: /s/ David P. Johst


 
/s/ Dr. Davide Molho
David P. Johst
Corporate Executive Vice President,
General Counsel & CAO
 
Dr. Davide Molho


August 28, 2018
 
August 28, 2018
Date
 
Date








